[Cite as Columbus City Schools Bd. of Edn. v. Testa, 129 Ohio St.3d 200, 2011-Ohio-2907.]




         COLUMBUS CITY SCHOOLS BOARD OF EDUCATION, APPELLANT
         AND CROSS-APPELLEE, v. TESTA, TAX COMMR., APPELLEE AND

                        CROSS-APPELLANT, APPELLEE, ET AL.
               [Cite as Columbus City Schools Bd. of Edn. v. Testa,
                        129 Ohio St.3d 200, 2011-Ohio-2907.]
Failure to provide notice to a party — Cause remanded to the Board of Tax
        Appeals.
    (No. 2010-1094 — Submitted March 22, 2011 — Decided June 23, 2011.)
  APPEAL and CROSS APPEAL from the Board of Tax Appeals, No. 2009-V-4110.
                                 __________________
        Per Curiam.
        {¶ 1} This cause is pending before the court as an appeal and cross-
appeal from the Board of Tax Appeals. The parties have filed a joint motion to
vacate and remand on the authority of MB West Chester, L.L.C. v. Butler Cty. Bd.
of Revision, 126 Ohio St.3d 430, 2010-Ohio-3781, 934 N.E.2d 928.                      Upon
consideration of the BTA decision, the record in this case, and the relevant
statutes and case law, we conclude that the holding of MB West Chester applies to
the circumstances before us. Accordingly, we grant the motion.
        {¶ 2} The facts as recited by the BTA and the record in this case show
that the German Village Society, Inc. (“GVS”) filed an application for exemption
of real property on July 15, 2003, for the 2003 tax year. During the proceedings
on that application, appellant and cross-appellee Columbus City Schools Board of
Education (“school board”) gave notice to the tax commissioner pursuant to R.C.
5715.27(C). Under that statute, the school board thereby became a party as a
matter of law not only to the proceedings before the tax commissioner but also to
                            SUPREME COURT OF OHIO




any appeal to the BTA from the tax commissioner’s determination. That fact was
noted in the commissioner’s final determination.
        {¶ 3} The tax commissioner denied GVS’s application in a final
determination dated August 14, 2006, and GVS appealed to the BTA, thereby
initiating BTA No. 2006-V-1356. Despite the school board’s status as party, it is
undisputed that GVS did not serve the school board with its notice of appeal.
Columbus City Schools Bd. of Edn. v. Levin (May 25, 2010), BTA No. 2009-V-
4110 (“Columbus City Schools Bd. of Edn.”), at 3.
        {¶ 4} On August 18, 2009, the BTA issued its decision in BTA No.
2006-V-1356.     In that decision, the BTA reversed the decision of the tax
commissioner and granted the exemption. German Village Soc., Inc. v. Levin
(Aug. 18, 2009), BTA No. 2006-V-1356. The BTA did not transmit its decision
to the school board as required by R.C. 5717.03(C). Columbus City Schools Bd.
of Edn. at 3.
        {¶ 5} On October 26, 2009, the tax commissioner issued a determination
giving effect to the BTA’s decision in BTA No. 2006-V-1356. In connection
with the issuance of that order, the school board apparently learned for the first
time about the decision in BTA No. 2006-V-1356. On December 21, 2009, the
school board filed a notice of appeal from the October 26 order of the tax
commissioner. Both the August 18, 2009 decision of the BTA and the October
26, 2009 order were attached to the notice of appeal, and in the notice, the school
board asserted in part that the BTA’s August 18, 2009 decision and order were
“void ab initio because the [school board] was never named or notified as to the
existence of the appeal.” Columbus City Schools Bd. of Edn. at 3.
        {¶ 6} On May 25, 2010, the BTA issued its decision in No. 2009-V-
4110. As its primary holding, the BTA addressed the contention of the school
board that the August 18, 2009 decision in BTA No. 2006-V-1356 was void and




                                        2
                                January Term, 2011




held that it had no jurisdiction to address the validity of its earlier decision
because the period for appeal from that decision had expired.
       {¶ 7} Under MB West Chester, that holding was erroneous. Just as in
MB West Chester, the school board in this case had a right to be notified of the
proceedings and decision in BTA No. 2006-V-1356, to which it was a party by
operation of law, but GVS did not serve its notice of appeal on the school board.
Most significantly, the school board had an explicit statutory right to receive
notice from the BTA of the BTA’s decision in that case pursuant to R.C.
5717.03(C), but the BTA did not transmit its decision as required. Under MB
West Chester, the failure of notice at both stages means that the BTA’s
jurisdiction to entertain a motion to vacate the August 18, 2009 decision had not
expired at the time that the school board filed its notice on December 21, 2009,
which requested that the BTA vacate the earlier decision. The school board’s
notice of appeal to the BTA in the present case specifically asked for a ruling that
the BTA’s August 18, 2009 decision was jurisdictionally defective.
       {¶ 8} Accordingly, we reverse the BTA’s holding that it had no
jurisdiction to grant any relief to the school board. Additionally, we vacate the
BTA’s decision dated August 18, 2009 in BTA No. 2006-V-1356 along with the
tax commissioner’s related order dated October 26, 2009. We remand this cause
to the BTA for further proceedings concerning GVS’s exemption application, and
the school board shall have the right to participate as a party in those proceedings.
The proceedings after remand shall go forward in BTA No. 2006-V-1356 as well
as in BTA No. 2009-V-4110.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________




                                         3
                            SUPREME COURT OF OHIO




       Rich & Gillis Law Group, L.L.C., and Mark H. Gillis, for appellant and
cross-appellee.
       Michael DeWine, Attorney General, and Alan Schwepe, Assistant
Attorney General, for appellee and cross-appellant.
       Jones Law Office and Robyn R. Jones; and Schottenstein, Zox & Dunn
Co., L.P.A., and Elden J. Hoppel, for appellee, German Village Society, Inc.
                           ______________________




                                        4